



COURT OF APPEAL FOR
    ONTARIO

CITATION:
Galdamez v. Allstate
    Insurance Company of Canada,
2012 ONCA 508

DATE: 20120724

DOCKET: C54231

Laskin, Simmons and Epstein JJ.A.

BETWEEN

Hayfa Galdamez

Plaintiff (Appellant)

and

Allstate Insurance Company of Canada

Defendant (Respondent)

Jane L. Poproski, for the appellant

Terrence H. Hill, for the respondent

Heard: February 8, 2012

On appeal from the order of Justice James A. Ramsay of
    the Superior Court of Justice, dated July 28, 2011, with reasons reported at
    2011 ONSC 2606, [2011] I.L.R. I-5176.

Simmons
    J.A.:

A.

Introduction

[1]

The appellant was injured in a car accident, and applied for non-earner
    benefits under the
Statutory Accident Benefits Schedule - Accidents on or After
    November 1, 1996
, O. Reg. 403/96 (the 1996 SABS). The main issue on
    appeal is whether the motion judge erred in holding that the appellant is
    ineligible for non-earner benefits under the 1996 SABS for the sole reason that
    she was working at the time she was injured in an accident.

[2]

Where an insured person sustains an impairment as a result of an
    accident, s. 12(1)(1) of the 1996 SABS sets out the eligibility requirements
    for obtaining a non-earner benefit. One of the eligibility requirements is that
    the insured person does not qualify for an income replacement benefit.

[3]

Under s. 4(1)(1) of the 1996 SABS, an insured person qualifies for an
    income replacement benefit where he or she was employed at the time of the
    accident and as a result of and within 104 weeks after the accident, suffers a
    substantial inability to perform the essential tasks of that employment.

[4]

On a motion for summary judgment, Ramsay J. dismissed the appellants
    action for non-earner benefits. He concluded that because the appellant was employed
    at the time she was injured in an accident, she could not qualify for a
    non-earner benefit.

[5]

For the reasons that follow, I would allow the appeal, set aside the
    motion judge's order dismissing the action, and remit the matter to the trial
    court without prejudice to the respondent's right to renew the motion for
    summary judgment if so advised.

B.

Background

(1)

The Accident and its
    Impact

[6]

Hayfa Galdamez was injured on October 26, 2002 when a car ran over her
    foot. Prior to the accident, she worked at a Fortinos supermarket.

[7]

According to Ms. Galdamez, she returned to work four days after the
    accident on modified duties and hours because she was unable to do any heavy
    lifting or complete her work-related tasks at her pre-accident levels. Ms.
    Galdamez says that she eventually left Fortinos on January 19, 2004 and that
    she has not worked since that date.

[8]

Ms. Galdamez claims she is presently suffering from a number of physical
    symptoms: left hand pain; left arm pain; left arm numbness and tingling; knee
    pain; right foot pain; occasional swelling of the right foot; throbbing pain in
    toes; lower back pain; upper back pain; mid-back pain; right thigh pain;
    headaches and fatigue.

[9]

In addition to her physical symptoms, Ms. Galdamez says she is irritable
    and suffers from pedestrian anxiety. She describes a number of impacts on her
    life: alteration in housekeeping tasks; functional limitations; inability to go
    for daily walks as she did previously; difficulty standing for long periods of
    time, bending, and lifting; inability to bake; inability to lift her children; and
    inability to engage in recreation with her children in the same manner as prior
    to the accident.

[10]

In support
    of her claim, Ms. Galdamez relies in particular on a medical report dated July
    9, 2011 in which the doctor opined that she sustained an impairment as a result
    of, and within 104 weeks of, the accident and that, in addition, she suffered a
    complete inability to carry on a normal life.

(2)

The Appellant's
    Applications for Accident Benefits

[11]

Ms. Galdamez
    applied to the drivers insurer for statutory accident benefits on November 8,
    2002. On January 7, 2003, the insurer advised her that she may be eligible for
    more than one weekly benefit. The insurer requested that she select which
    benefit she wished to receive by completing an Election of Benefits form. Ms.
    Galdamez completed the form on January 15, 2003, indicating she wished to
    receive an income replacement benefit.

[12]

On January
    28, 2003, the insurer informed Ms. Galdamez she was not eligible for income
    replacement benefits. The insurer explained that the Employers Confirmation of
    Income form indicated that she only missed one day of work as a result of the
    accident, and that, under s. 5(2)(a) of the 1996 SABS, no benefit is payable
    for the first week of disability. The insurer also noted that because Ms.
    Galdamez had elected income replacement benefits, she was not entitled to
    non-earner benefits.

[13]

On
    February 25, 2005, the respondent, Allstate Insurance Company of Canada
    (Allstate), accepted responsibility as the priority insurer
[1]
and began managing Ms. Galdamezs claim.

[14]

In a
    letter to Ms. Galdamezs lawyer dated June 14, 2005, Allstate took the position
    that Ms. Galdamez did not qualify for an income replacement benefit for the
    following reasons: (i) a November 1, 2002 Disability Certificate did not
    indicate a substantial inability [to perform the essential tasks of her
    employment]; (ii) the Employers Confirmation of Income form indicated Ms.
    Galdamez missed a six-hour shift on the day of the accident; and (iii) the
    employers records confirmed that Ms. Galdamez worked continuously from the
    date of the accident until January 19, 2004, at which time she went on maternity
    leave.

[15]

After a
    failed attempt at mediation, Ms. Galdamez commenced an action against Allstate
    for breach of contract and failure to pay income replacement benefits. In its
    statement of defence, Allstate pleaded, among other things, that Ms. Galdamez did
    not, as a result of and within 104 weeks of the accident, suffer a substantial
    inability to perform the essential tasks of her employment. That action was
    scheduled for trial in November 2011.

[16]

In 2009,
    Ms. Galdamez wrote to Allstate and applied for a non-earner benefit arising
    from the 2002 accident. Allstate denied her request.

[17]

After a
    failed mediation on the issue of non-earner benefits, Ms. Galdamez started the
    present action on December 16, 2010.

C.

Relevant 1996 SABS Provisions
[2]

[18]

Section 4
    of the 1996 SABS provides for income replacement benefits, while s. 12 provides
    for non-earner benefits. As the interpretation of these sections is central to
    the issue on appeal, I will set out the full text of the relevant portions of
    these provisions.

[19]

Section 4(1)(1)
    of the 1996 SABS provides as follows:

4. (1)  The insurer shall
    pay an insured person who sustains an impairment as a result of an accident an
    income replacement benefit if the insured person meets any of the following
    qualifications:

1. The insured person was employed at
    the time of the accident and, as a result of and within 104 weeks after the
    accident, suffers a substantial inability to perform the essential tasks of
    that employment.

[20]

Section
    12(1)(1) of the 1996 SABS states the following:

12. (1)  The insurer shall
    pay an insured person who sustains an impairment as a result of an accident a
    non-earner benefit if the insured person meets any of the following
    qualifications:

1. The insured person suffers a
    complete inability to carry on a normal life as a result of and within 104
    weeks after the accident and does not qualify for an income replacement
    benefit.

[21]

Impairment
    is defined in s. 2 of the 1996 SABS as meaning a loss or abnormality of a
    psychological, physiological or anatomical structure or function.

[22]

Under s.
    2(4) of the 1996 SABS, a person suffers a complete inability to carry on a
    normal life as a result of an accident if, and only if, as a result of the
    accident, the person sustains an impairment that continuously prevents the
    person from engaging in substantially all of the activities in which the person
    ordinarily engaged before the accident.

[23]

Section
    36(1) of the 1996 SABS stipulates that only one of the three benefits available
    under the 1996 SABS regime (an income replacement benefit, a non-earner benefit
    or a caregiver benefit) may be paid to a person in respect of a period of
    time.

[24]

Under s.
    36(2), if a persons application for 1996 SABS benefits indicates that he or
    she may qualify for more than one type of benefit, the insurer shall notify
    the person that he or she must elect within 30 days after receiving the notice
    which benefit he or she wishes to receive.

[25]

See
    Appendix I for the full text of all sections of the 1996 SABS referred to in
    these reasons.

D.

The Motion Judge's Reasons

[26]

The motion
    judge concluded that, because the appellant was employed at the time of the
    accident, she could not qualify for non-earner benefits regardless of whether
    or not she met the disability requirement. The crux of his analysis appears at
    paras. 9-12 of his reasons:

On [the appellants] interpretation, the Regulation would mean
    that a person who was employed at the time of the accident can be entitled to
    non-earner benefits if he or she, although able to perform the essential tasks
    of his or her job, suffers a complete inability to carry on a normal life.
In my view, a person who can work at his or her own job cannot
    be said to suffer a
complete
inability
    to carry on a normal life.
Such a person has the ability to lead a
    normal life at least in part.
I do not think that the interpretation
    proposed by the [appellant] makes sense of the legislation.

It seems to me to be more consonant with
    the scheme of the legislation to interpret clause 12(1)1 to say that a person
    who was employed at the time of the accident does not qualify for non-earner
    benefits, whether he or she meets the disability requirement or not.

This does not leave a gap. A person who was employed at the
    time of the accident is entitled to income replacement if a certain level of
    disability is established. A person who was not employed is entitled to
    non-earner benefits if a higher level of disability is established.
There is
    no situation in which a person who was employed at the time of the accident
    could be so disabled as to qualify for non-earner benefits, but not income
    replacement benefits.


It is not possible that the plaintiff could qualify for
    non-earner benefits. On the agreed facts, she qualifies for income replacement
    or nothing. [Italics in original; underlining added.]

E.

Analysis

(1)

Eligibility for
    Non-Earner Benefits

[27]

The issue
    of whether the motion judge was correct in holding that a claimant is
    ineligible for non-earner benefits for the sole reason that the claimant was
    employed at the time of being injured in an accident raises an issue of
    statutory interpretation  a question of law  which is reviewable on a
    correctness standard:
Housen v. Nikolaisen
, 2002 SCC 33, [2002] 2
    S.C.R. 235, at paras. 8-9.

[28]

The
    interpretation of the provisions of the 1996 SABS, as with other regulations
    under the
Insurance Act
, R.S.O. 1990, c. I.8, must be guided by
    Professor Elmer Driedgers modern approach to statutory interpretation:
Segnitz
    v. Royal & Sun Alliance Insurance Co. of Canada
(2005), 76 O.R. (3d)
    161 (C.A.), at para. 60. This approach requires that the words of an Act be
    read in their entire context and in their grammatical and ordinary sense
    harmoniously with the scheme of the Act, the object of the Act, and the
    intention of Parliament: E.A. Driedger,
Construction of Statutes
, 2
nd
ed. (Toronto: Butterworths, 1983), at p. 87; see, e.g.,
Rizzo & Rizzo
    Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21;
Bell ExpressVu
    Limited Partnership v. Rex,
2002 SCC 42, [2002] 2 S.C.R. 559, at para. 26;
R v. Tse
, 2012 SCC 16, 280 C.C.C. (3d) 423, at para. 20.

[29]

In my
    view, it is clear from a plain reading of ss. 4 and 12 of the 1996 SABS that a
    claimants status as an employed person does not, in itself, establish that the
    claimant is ineligible for non-earner benefits. Moreover, I do not agree that the
    motion judges interpretation of these provisions is supported by the scheme of
    the 1996 SABS, or the purpose of these specific provisions. Instead, I conclude
    that such considerations support the opposite interpretation to the one he
    reached.

[30]

I will
    repeat ss. 4(1)(1) and 12(1)(1) of the 1996 SABS for ease of reference:

4. (1)  The insurer shall
    pay an insured person who sustains an impairment as a result of an accident an
income
    replacement benefit
if the insured person meets
    any of the following qualifications:

1. The insured person
was
    employed at the time of the accident and, as a result of and within 104 weeks
    after the accident, suffers a substantial inability to perform the essential
    tasks of that employment
.

...

12. (1)  The insurer shall
    pay an insured person who sustains an impairment as a result of an accident a
non-earner
    benefit
if the insured person meets any of the
    following qualifications:

1. The insured person suffers a
    complete inability to carry on a normal life as a result of and within 104
    weeks after the accident and
does not qualify for an income
    replacement benefit.
[Emphasis added.]

[31]

The
    language of s. 12(1)(1) is clear: an individual can only qualify for a
    non-earner benefit if he or she does not qualify for an income replacement
    benefit. However, the language of s. 4(1)(1) is equally clear. Employment
    status at the time of an accident is only
one part
of the test for
    qualifying for an income replacement benefit; a claimant must also demonstrate
    that he or she meets the relevant disability standard  namely, a substantial
    inability to perform the essential tasks of his or her employment.

[32]

In its
    factum, Allstate relied on the following statement in
Sutherland v. Singh
,
    2011 ONCA 470, 106 O.R. (3d) 553, at para. 6, as supporting the motion judge's
    interpretation: [b]ecause [the claimant] was employed at the time of the
    accident, he was not eligible for a non-earner benefit.

[33]

However,
    in
Sutherland
,
the claimants entitlement to a non-earner
    benefit was not raised by either party. The parties agreed, for the purposes of
    the motion forming the subject of the appeal, that the claimant was eligible
    for both an income replacement benefit and a caregiver benefit. Moreover, the
    issues in that case related solely to income replacement benefits and caregiver
    benefits. The statement pointed to by Allstate was narrative only and had no
    effect on the ultimate holding in
Sutherland
. It is therefore clearly
obiter
.

[34]

In my
    view, the plain language of the relevant sections makes it clear that eligibility
    for an income replacement benefit is determined by a two-part test. A claimant
    is not to be barred from receiving a non-earner benefit solely because he or
    she meets one of the prongs of the two-part test for obtaining an income
    replacement benefit.

[35]

The motion
    judge set out two interrelated bases for interpreting ss. 4(1)(1) and 12(1)(1)
    of the 1996 SABS as meaning that a person who was working at the time he or she
    was injured in an accident is ineligible for a non-earner benefit.

[36]

On the one
    hand, he concluded, essentially as a matter of common sense, that a person who
    can work at his or her job following an accident cannot be said to suffer a
    complete inability to carry on a normal life. On the other hand, he determined that
    it is more consonant with the scheme of the legislation to interpret s. 12(1)(1)
    of the 1996 SABS as providing that a person who was employed at the time of an
    accident simply cannot qualify for non-earner benefits regardless of whether he
    or she meets the disability requirement.

[37]

I do not
    agree with either of these conclusions.

[38]

Concerning
    the first reason, the motion judge said:

In my view, a person who can work at his or her own job cannot
    be said to suffer a
complete
inability to carry on a normal life. Such
    a person has the ability to lead a normal life at least in part. [Emphasis in
    original.]

[39]

However,
    s. 2(4) of the 1996 SABS stipulates that to qualify for a non-earner benefit,
    it is necessary only that a person be continuously prevented from engaging in
substantially
    all
of the activities in which the person ordinarily
engaged
    before the accident (emphasis added). Substantially all does not mean all.

[40]

Moreover,
    in
Heath v. Economical Mutual Insurance Co.
, 2009 ONCA 391, 95 O.R. (3d)
    785, at para. 50, this court set out several general principles as  part of a
    proper approach to the application of [the non-earner benefit eligibility
    requirements of the 1996 SABS].

[41]

The
    principles articulated in
Heath

include
,
among other
    things
:

·

recognition that the starting point for the analysis of whether a
    claimant suffers a complete inability to carry on a normal life will generally
    involve comparing the claimants activities and life circumstances before the
    accident to his or her activities and life circumstances after  though there
    may be instances where a detailed comparison is not necessary because of the
    nature of the post-accident condition;

·

recognition that, in determining whether a claimant is able to
    engage in substantially all of his or her pre-accident activities, it may be
    necessary to assign greater weight to those activities which the claimant
    identifies as being important to his or her pre-accident life;

·

recognition that it is necessary to consider the manner in which
    the relevant activity is performed and the quality of the performance when
    assessing the claimants ability to engage in activities; and

·

if pain is a primary factor preventing the claimant from engaging
    in activities, recognition that the question is not whether the claimant can
    physically do the relevant activities, but rather whether the degree of pain experienced
    is such that the claimant is practically prevented from engaging in the
    activity.

[42]

In
    dismissing the possibility that an individual who is able to work may,
    nonetheless, suffer a complete inability to carry on a normal life, the motion
    judge did not avert to the language of s. 2(4) of the 1996 SABS or to the
    principles enunciated in
Heath
. In doing so, he failed to consider the
    meaning of the provisions at issue in the context of the SABS scheme, as a
    whole.

[43]

Although I
    consider it unlikely that persons who can work at their pre-accident jobs following
    an accident will often meet the disability standard for non-earner benefits, I
    do not rule out such a possibility.

[44]

For
    example, in jobs where mobility is not a requirement (e.g. department store
    greeter, telemarketer, etc.) and the job was not of great importance in the
    claimant's pre-accident life, it may be possible for a claimant who returns to
    his or her pre-accident employment following an accident to satisfy the test
    for non-earner benefits.

[45]

Accordingly,
    I do not agree with the first basis for the motion judges decision.

[46]

Turning to
    the second basis for the motion judges decision, he said:

It seems to me to be more consonant with the scheme of the
    legislation to interpret clause 12(1)1 to say that a person who was employed at
    the time of the accident does not qualify for non-earner benefits, whether he
    or she meets the disability requirement or not.

This does not leave a gap
. A person who was employed
    at the time of the accident is entitled to income replacement if a certain
    level of disability is established. A person who was not employed is entitled
    to non-earner benefits if a higher level of disability is established.
There
    is no situation in which a person who was employed at the time of the accident
    could be so disabled as to qualify for non-earner benefits, but not income
    replacement benefits
.

It is not possible that the plaintiff could qualify for
    non-earner benefits. On the agreed facts, she qualifies for income replacement
    or nothing. [Emphasis added.]

[47]

I disagree
    with this analysis for two reasons. First, it ignores the clear language of the
    1996 SABS. As I have said, on a plain reading of ss. 4(1)(1) and 12(1)(1), a
    claimant can only qualify for non-earner benefit if he or she does not qualify
    for income replacement benefit. Employment status is only one part of the test
    for qualifying for an income replacement benefit; the claimant must also show
    that he or she meets the relevant disability standard.

[48]

Second, as
    I have already explained, in my view, the motion judge was wrong when he said there
    is no situation in which a person who was employed at the time of the
    accident could qualify for non-earner benefits, but not income replacement
    benefit. Although such situations may be rare, in my view, they could exist. The
    purpose of the legislation in these circumstances would be to provide
    compensation to persons who have suffered a severe diminution in their overall quality
    of life, even though they may be able to continue to work.

[49]

Thus, to
    foreclose the very possibility of recovery in such an instance would not be
    consonant with the purpose of the legislation, as the motion judge suggested;
    rather, it would undermine the purpose of the legislation. Contrary to the
    motion judges assertion, his interpretation would, in fact, leave a gap in
    the legislative scheme.

[50]

Based on
    the foregoing reasons, I conclude that the motion judge erred in holding that
    Ms. Galdamez is ineligible for 1996 SABS non-earner benefits for the sole
    reason that she was working at the time she was injured in an accident.

(2)

Other Issues

[51]

In oral
    argument on the appeal, counsel for Allstate acknowledged that the motion judge
    may well have been wrong in his interpretation of the eligibility requirements
    for a non-earner benefit. However, counsel asserted that, before the motion
    judge, Allstate did not take the position that Ms. Galdamez was ineligible for
    non-earner benefits because she was working at the time of the accident.
    Rather, Allstates position was that, on the evidence before the motion judge,
    Ms. Galdamez qualified for an income replacement benefit, but was not entitled
    to any payments. Having qualified for an income replacement benefit, Ms.
    Galdamez was therefore ineligible for non-earner benefits.

[52]

In this
    regard, Allstate relied on a Disability Certificate signed by Ms. Galdamezs
    treating physician on November 30, 2005. In the Disability Certificate, the
    doctor ticked a box indicating that Ms. Galdamez met the disability requirement
    for income replacement benefits; he also ticked a box indicating she did not
    meet the disability requirement for non-earner benefits.

[53]

Allstate also
    argued that, while Ms. Galdamez qualified for an income replacement benefit,
    her entitlement was nil because (i) she was only off work for one day following
    the accident and  (ii) any subsequent time out of the workforce within the 104
    week period was due to her maternity leave.

[54]

According
    to Allstate, even if the trial judge erred in his interpretation of the
    eligibility requirement for a non-earner benefit, he was correct in granting
    Allstates motion for summary judgment and dismissing Ms. Galdamezs action  because
    the only medical evidence on the motion that addressed the question of
    eligibility for income replacement benefits demonstrated that Ms. Galdamez was
    eligible.

[55]

I would
    not accept this argument for two reasons. First, the trial judge neither addressed
    this argument nor made any findings about Ms. Galdamezs eligibility or
    entitlement to an income replacement benefit. In particular, he made no
    findings about why she remained out of the work force after leaving Fortinos. Moreover,
    the record before him relating to this issue was scant.

[56]

Second,
    Allstates evidence on the motion indicated that Ms. Galdamezs action for
    income replacement benefits was proceeding to trial imminently. In that action,
    Allstate pleaded that Ms. Galdamez is not entitled to income replacement
    benefits as she did not, as a result of and within 104 weeks following the
    accident, suffer a substantial inability to perform the essential tasks of her
    employment. In my view, the fact that the income replacement benefit action was
    proceeding to trial parallel to the motion for summary judgment in this action demonstrates
    that a genuine issue for trial exists concerning Ms. Galdamezs eligibility for
    income replacement benefits.

[57]

In oral
    argument, Allstate did not pursue two other arguments raised in its factum: (i)
    Ms. Galdamez elected to receive income replacement benefits and not non-earner
    benefits; and (ii) a limitation issue. As the motion judge made no findings in
    relation to either of these issues, I would not give effect to either argument.

[58]

Finally, I
    would simply observe that, apart from claiming that Ms. Galdamez qualified for
    an income replacement benefit, on the motion below Allstate did not join issue
    with her concerning whether she met the disability standard for obtaining a non-earner
    benefit.

F.

disposition

[59]

Based on
    the foregoing reasons, I would allow the appeal, set aside the motion judge's
    order dismissing the action, and remit the matter to the trial court without
    prejudice to the respondent's right to renew the motion for summary judgment if
    so advised.

[60]

I would
    award costs of the appeal to the appellant on a partial indemnity scale fixed in
    the amount of $6000.00, inclusive of disbursements and applicable taxes. I
    would set aside the motion judges costs order and award costs of the motion to
    the appellant on a partial indemnity scale fixed in the amount of $3500.00,
    inclusive of disbursements and applicable taxes.

Signed:        J.M. Simmons
    J.A.

I agree J.I.
    Laskin J.A.

I agree G.J.
    Epstein J.A.

Released: J.S. July 24, 2012


APPENDIX I

Statutory
    Accident Benefits Schedule - Accidents on or After November 1, 1996
, O Reg
    403/96

2.       (1)
      In this Regulation,

...

impairment means a loss or
    abnormality of a psychological, physiological or anatomical structure or function;

...

(4)  For the purpose of this
    Regulation, a person suffers a complete inability to carry on a normal life as
    a result of an accident if, and only if, as a result of the accident, the
    person sustains an impairment that continuously prevents the person from
    engaging in substantially all of the activities in which the person ordinarily
    engaged before the accident.

...

4.       (1)  The insurer shall pay an insured
    person who sustains an impairment as a result of an accident an income
    replacement benefit if the insured person meets any of the following
    qualifications:

1. The insured person was employed at the time of the
    accident and, as a result of and within 104 weeks after the accident, suffers a
    substantial inability to perform the essential tasks of that employment.

...

5.       (1)  Subject to subsection (2), an
    income replacement benefit is payable during the period that the insured person
    suffers a substantial inability to perform the essential tasks of the
    employment in respect of which he or she qualifies for the benefit under
    section 4.

(2)  The insurer is not required to pay an income
    replacement benefit,

(a) for the first week of the disability;

...

12.     (1)  The insurer shall pay an insured
    person who sustains an impairment as a result of an accident a non-earner
    benefit if the insured person meets any of the following qualifications:

1. The insured person suffers a complete inability to carry
    on a normal life as a result of and within 104 weeks after the accident and
    does not qualify for an income replacement benefit.

...

36.     (1)  Only one of the following
    benefits may be paid to a person in respect of a period of time:

1. An income replacement benefit.

2. A non-earner benefit.

3. A caregiver benefit.

(2)   If a persons application indicates that he or she
    may qualify for more than one of the benefits referred to in subsection (1),
    the insurer shall notify the person that he or she must elect within 30 days
    after receiving the notice which benefit he or she wishes to receive.

(3)  The insurer shall deliver the notice under subsection
    (2) within 10 business days after receiving the persons application.





[1]
Allstate was the insurer of Ms. Galdamezs estranged husband, Romeo Galdamez.



[2]
The sections referred to in these reasons are the sections that were in force
    at the time of the accident. Some of these sections were subsequently amended
    effective September 1, 2010.


